Filed 6/11/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 144







State of North Dakota, 		Plaintiff and Appellee



v.



Jeffrey Alan Olson, 		Defendant and Appellant







No. 20150034







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 Second Ave. N.W., Mandan, ND 58554, for plaintiff and appellee.



Kent M. Morrow, 411 N. 4th St., Bismarck, ND 58501, for defendant and appellant.

State v. Olson

No. 20150034



Per Curiam.

[¶1]	Jeffrey Alan Olson appeals from a criminal judgment entered after a jury found him guilty of forgery under N.D.C.C. § 12.1-24-01.  Olson argues the State failed to present sufficient evidence the checks were forged or counterfeited under the definition provided to the jury and the district court erred by refusing to grant Olson’s Rule 29, N.D.R.Crim.P., motion for acquittal.  We conclude sufficient evidence exists the checks were forged or counterfeited and summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom